Citation Nr: 1044977	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-04 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for erectile dysfunction. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel







INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Huntington, WV 
Regional Office (RO) of the Department of Veterans Affairs (VA)

The issues of entitlement to service connection for 
ischemic heart disease and hypertension as well as 
entitlement to special monthly compensation have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in- service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is 
proximately due to or the result of an established service-
connected disability.  38 C.F.R. § 3.310 (2010). This includes 
disability made chronically worse by service- connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that his erectile dysfunction is related to 
the medications that he takes for his service-connected post 
traumatic stress disorder (PTSD).  A September 2005 VA 
examination found that it was less likely as not that the 
Veteran's erection dysfunction was related to his medication for 
PTSD.  The examiner referred to the diagnosis of erectile 
dysfunction in the summary of the Veteran's treatment at the VA 
domiciliary from January to October 2001, but also noted the 
Veteran's self-reported history of normal sexual activity until 
two years prior to the examination.  The examiner reported that 
the Veteran had been receiving medication for PTSD since 1996 and 
had no erection problem until two years ago when he started 
receiving antihypertensive drugs.  The examiner did not, however, 
consider that the reference to erectile dysfunction in the 2001 
summary would pre-date when the Veteran began taking 
antihypertensive drugs, according to the timeline provided by the 
VA examiner.  Also, the examiner acknowledged that the side 
effects of some psychiatric drugs were related to erectile 
dysfunction, but did not reference the Veteran's earlier 
prescription for Lithium when determining whether or not the 
Veteran's psychiatric medications were related to his erectile 
dysfunction.  In this regard, the Board observes that once the 
Secretary undertakes the effort to provide an examination when 
developing a service- connection claim, even if not statutorily 
obligated to do so, he must provide an adequate one.  Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  An additional opinion 
should be sought.

In addition, VA treatment records note that the Veteran was 
referred to the Social Security Administration in November 1998 
and that he had recently been awarded SSDI benefits in April 
1999.  Moreover, in a June 2001 VA Posttraumatic Stress Disorder 
Residential Rehabilitation Program treatment record, it was noted 
that the Veteran was receiving Social Security Administration 
(SSA) disability benefits.  A review of the record reveals that 
VA has not made an attempt to obtain the SSA records.  VA has a 
statutory duty to acquire both the SSA decision and the 
supporting medical records pertinent to a claim.  Dixon v. Gober, 
14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992).  Further, Veterans Claims Assistance Act of 2000 
(VCAA) emphasizes the need for VA to obtain records from other 
Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 
2002).  Of particular significance here, the VCAA requires VA to 
continue its efforts to obtain records and notify the appellant 
if we cannot get the records.  38 U.S.C.A. § 5103A (b)(3) (West 
2002).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be advised that VA is 
in the process of obtaining his social 
security records.  The RO/AMC should also ask 
the Veteran to identify all sources of 
evaluation or treatment he has received for 
his PTSD or related symptoms, then secure 
complete clinical records of all such 
evaluations and/or treatment from the sources 
identified, specifically including but not 
limited to, records of any evaluation or 
treatment the Veteran received at Martinsburg 
and Washington VA Medical Centers.  If any 
records sought are unavailable, the Veteran 
and his representative should be so notified.

2.  SSA should be contacted, and all medical 
evidence and documentation associated with 
the grant of SSA disability benefits should 
be requested.  All records received from SSA 
must be added to the Veteran's claims file.  
If the search for such records has negative 
results, documentation to that effect must be 
included in the claims file.  

3.  Schedule the Veteran for an appropriate 
VA examination to determine the etiology of 
the Veteran's erectile dysfunction.  Any and 
all studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.

Following examination of the Veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent) that the Veteran's erectile 
dysfunction is related to any disease or 
injury in service, or to his service- 
connected PTSD, including prescribed 
medication.  The examiner should also 
specifically address the question of whether 
the Veteran's erectile dysfunction has been 
aggravated by his PTSD, including prescribed 
medication.

A discussion of the complete rationale for 
all opinions expressed should be included in 
the examination report.

4.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.

5.  After the development requested above has 
been completed, again review the record.  If 
the benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



